DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending in the application.

Election/Restrictions
Applicant's election with traverse of species B), DbExg1 protein or a microorganism expressing the DbExg1 protein, wherein the microorganism is a Dekkera bruxellensis comprising a vector with a DbExg1 gene or comprising a modification to a promoter of a native DbExg1 gene, in the reply filed on April 7, 2021 is acknowledged.  
The traversal is on the grounds that: 1) there should be no undue burden on the examiner to co-examine all claims; and 2) because claims 1, 2, 6 and 10 should be in condition for allowance, the election of species requirement should be withdrawn.   
Regarding traversal ground 1), as noted in the prior Office action, the species of (A) to (C) are independent or distinct because each of the species is a different microorganism; these species are not obvious variants of each other based on the current record; and there is a search and examination burden for the patentably distinct species because each of the species of (A) to (C) is a different microorganism and a separate keyword text search is required for each of the species, which is undisputed by the applicant.
Regarding traversal ground 2), claims 1, 2, 6 and 10 are not in condition for allowance.

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 7, 2021.
Claims 1-4 and 6-10 are being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Sequence Compliance
In order to perfect the requirements for a sequence listing, the specification must be amended to contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file of the sequence listing filed on December 19, 2019, identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP 2422.03.I and see MPEP 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings. 

Drawing Figures
According to 37 CFR 1.84(u):
(u) Numbering of views.

(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawings filed on December 19, 2019 are objected to because the three multiple views of Fig. 1 should be identified as “Fig. 1A”, “Fig. 1B”, and “Fig. 1C” and the two multiple views of Fig. 4 should be identified as “Fig. 4A” and “Fig. 4B”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
In the interest of improving claim form, it is suggested that claim 1 be amended to recite, e.g., “A method for bioconversion of a mogroside extract into siamenoside I, comprising: (1) contacting a DbExg1 protein with the mogroside extract or (2) culturing a microorganism expressing the DbExg1 protein with the mogroside extract, thereby converting the mogroside extract to siamenoside I.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 (claims 2, 3, and 6-10 dependent therefrom) and 4 are indefinite in the recitation of “DbExg1 protein” and “DbExg1 gene” because it is unclear as to the scope of proteins and genes, respectively, that are intended as being encompassed by the noted terms. According to the specification, “Exg1 protein” is the major exo-1,3-beta-glucanase in the cell wall of yeast (paragraph [0030] and “DbExg1” is Exg1-like β-Dekkera bruxellensis (paragraph [0036]). However, even in view of these descriptions, it is unclear from the claims and the specification as to how “like” Exg1 a β-glucosidase from Dekkera bruxellensis has to be in order to be encompassed by the terms “DbExg1 protein” and “DbExg1 gene”. It is suggested that the applicant clarify the intended meanings of the terms “DbExg1 protein” and “DbExg1 gene”.   

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed 
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
MPEP § 2163 further states that “[s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’ Such correlations may be established ‘by the inventor as described in the specification,’ or they may be ‘known in the art at the time of the filing date.’"

Claim 1 (claims 2-4 and 6-10 dependent therefrom) are drawn to a method for bioconversion of mogroside extracts into siamenoside I, comprising: using (1) DbExg1 protein or (2) a microorganism expressing the DbExg1 protein to contact or to cultivate with the mogroside extracts.
As noted above, the specification discloses “Exg1 protein” is the major exo-1,3-beta-glucanase in the cell wall of yeast (paragraph [0030] and “DbExg1” is Exg1-like β-glucosidase from Dekkera bruxellensis (paragraph [0036]) and it is unclear from the claims and the specification as to how “like” Exg1 a β-glucosidase from Dekkera bruxellensis has to be in order to be encompassed by the terms “DbExg1 protein” and “DbExg1 gene”. Given a broadest reasonable interpretation and in view of the indefiniteness of the term “DbExg1 protein”, the genus of DbExg1 proteins is interpreted as encompassing any β-glucosidase from Dekkera bruxellensis.   
A genus of DbExg1 proteins that convert mogroside extracts into siamenoside I or microorganisms expressing a genus of DbExg1 proteins that convert mogroside extracts into siamenoside I is required to practice the claimed method. The specification DbExg1 proteins that convert mogroside extracts into siamenoside I – a DbExg1 protein encoded by a polynucleotide obtained by amplifying genomic DNA of Dekkera bruxellensis with the primers of SEQ ID NO: 1 and SEQ ID NO: 2, the DbExg1 protein having exo-1,3-beta-glucanase activity to convert mogroside V to siamenoside I. As described above, the genus of DbExg1 proteins is interpreted as encompassing any β-glucosidase from Dekkera bruxellensis. It is well-known in the prior art that different strains of Dekkera bruxellensis yeast may comprise a plurality of different β-glucosidase genes or not even a single β-glucosidase gene (see, e.g., Crauwels et al., Appl. Environ. Microbiol. 80:4398-4413, 2014, particularly p. 4407, column 2, bottom and p. 4408, Table 4; cited on Form PTO-892). Given that strains of Dekkera bruxellensis yeast may not even have a β-glucosidase gene, it is highly unpredictable as to whether or not a strain of Dekkera bruxellensis would comprise a β-glucosidase polypeptide having the activity of converting any mogroside extracts into siamenoside I. Moreover, even if a strain of Dekkera bruxellensis comprises a β-glucosidase gene, it is highly unpredictable as to which Dekkera bruxellensis strains or Dekkera bruxellensis β-glucosidase polypeptides have the activity of converting any mogroside extracts into siamenoside I. In this case, the recitation of “DbExg1 protein” fails to provide a sufficient description of the recited genus of proteins as it merely describes the functional features (i.e., β-glucosidase activity) of the genus without providing any definition of the structural features of the species within the genus. The CAFC in UC California v. Eli Lilly, (43 USPQ2d 1398) stated that: “In claims to genetic material, however a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA”, without more, is not an DbExg1 proteins that convert mogroside extracts into siamenoside I, the recitation of “DbExg1 protein” does not provide any structural information commonly possessed by members of the genus which distinguish the species within the genus from other Dekkera bruxellensis β-glucosidases such that one can visualize or recognize the identity of the members of the genus that have activity to convert mogroside extracts into siamenoside I. 
Accordingly, one of skill in the art would not accept the disclosure of the single representative species as being representative of all other Dekkera bruxellensis β-glucosidases that convert mogroside extracts into siamenoside I as recited in the claims. As such, the specification fails to satisfy the written description requirement of 35 U.S.C. 112(a). Given the lack of description of a representative number of genus of DbExg1 proteins that convert mogroside extracts into siamenoside I as encompassed by the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicant was in possession of the claimed invention.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (Food Chemistry 276:43-49, September 29, 2018; cited on the IDS filed on September 26, 2019; hereafter “Wang”).
The reference of Wang is available as prior art under 35 U.S.C. 102(a)(1) because the instant application names fewer joint inventors than the reference of Wang (see MPEP 2153.01(a)).  
The claims are drawn to a method for bioconversion of mogroside extracts into siamenoside I, comprising: using (1) DbExg1 protein or (2) a microorganism expressing the DbExg1 protein to contact or to cultivate with the mogroside extracts.
Regarding claims 1-3 and 6, the reference of Wang discloses mogroside conversion by an Exg1-like β-glucosidase from Dekkera bruxellensis (DbExg1) by contacting the DbExg1 with mogroside V (p. 44, section 2.4), which converted the mogroside V to siamenoside I (p. 47, column 2, bottom).  
Regarding claim 4, the claim does not limit the bioconversion to using a microorganism and the alternative of “(1) DbExg1 protein” is still encompassed by claim 4. The applicant may consider an amendment to recite “The method of claim 1, wherein the bioconversion uses the microorganism, and wherein the microorganism is a yeast…” 
oC and pH 5 (p. 44, column 2, bottom). 
Therefore, Wang anticipates claims 1-4 and 6-10 as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (J. Food Drug Anal. 26:163-171, January 2018; cited on Form PTO-892; hereafter “Kuo”) in view of Zhou et al. (WO 2014/150127 A1; cited on Form PTO-892; hereafter “Zhou”) and Xie et al. (WO 2012/068832 A1; cited on Form PTO-892; hereafter “Xie”) and as evidenced by Wang (supra).
Xie is published in a non-English language and reference is made to a machine translation (cited on Form PTO-892). 
The claims are drawn to a method for bioconversion of mogroside extracts into siamenoside I, comprising: using (1) DbExg1 protein or (2) a microorganism expressing the DbExg1 protein to contact or to cultivate with the mogroside extracts.
Regarding claims 1-3 and 6-10, the reference of Kuo discloses an extracellular β-glucosidase from Dekkera bruxellensis (p. 163, Title and Abstract; p. 168, Figure 2), noting that the enzyme may be relevant for future applications in the production of oC (p. 166, Figure 1D).
Regarding claim 4, as noted above, claim 4 does not limit the bioconversion to using a microorganism and the alternative of “(1) DbExg1 protein” is still encompassed by claim 4. 
The difference between Kuo and the claimed invention is that Kuo does not disclose a method for converting mogroside extract to siamenoside I using the β-glucosidase. 
Before the effective filing date, it was well-known in the art to hydrolyze a mogroside extract including mogroside V with a β-glucosidase. For example, the reference of Zhou teaches contacting a fruit extract comprising mogrol glycosides such as mogroside V with a β-glucosidase (paragraph bridging pp. 1-2; p. 4, lines 21-26). Also, the reference of Xie teaches a method for hydrolyzing mogroside V using a β-glucosidase (claim 1 of machine translation of Xie). 
Regarding claims 7-10, Zhou teaches the reaction of the enzyme with the fruit extract is carried out at a temperature from 20oC to 80oC and at a pH of 4 to 7 (p. 6, lines 22-25). Xie teaches that in order to improve the hydrolysis efficiency, the pH and temperature of the hydrolysis solution can be adjusted to the optimal pH and temperature of the β-glucosidase (p. 4, fifth full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kuo and Xie to use Kuo’s recombinant β-Dekkera bruxellensis for the method of Zhou or Xie. One would have been motivated to and would have had a reasonable expectation of success to do this because Kuo discloses a β-glucosidase with future applications in the production of bioactive compounds and Zhou and Xie each discloses the use of a β-glucosidase for the hydrolysis of mogroside V. 
The combination of cited prior art does not explicitly teach or suggest Kuo’s extracellular β-glucosidase from Dekkera bruxellensis converts mogroside V to siamenoside I. However, according to MPEP 2112, the inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 103. The reference of Wang is cited in accordance with MPEP 2131.01.III to show that β-glucosidase from Dekkera bruxellensis, obtained by amplifying genomic DNA of Dekkera bruxellensis using the same primers as Kuo, converts mogroside V to siamenoside I. See Kuo at p. 165, Section 2.9 and Wang at p. 44, Sections 2.3 and 2.4. As such, using Kuo’s recombinant β-glucosidase from Dekkera bruxellensis in the method of Zhou or Xie would have necessarily converted mogroside V to siamenoside I.
Therefore, the method of claims 1-4 and 6-10 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 

Conclusion
Status of the claims:
Claims 1-10 are pending.
Claim 5 is withdrawn from consideration.
Claims 1-4 and 6-10 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656